                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 1:07-cr-00105-SEB-TAB
                                                      )
ANTWAN SHACKELFORD,                                   ) -05
                                                      )
                              Defendant.              )

                ORDER ADOPTING REPORT AND RECOMMENDATION
       Having reviewed Magistrate Judge Baker’s Report and Recommendation that Antwan

Shackleford’s supervised release be modified, pursuant to Title 18, U.S.C. §3401(i) and Rule

32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, The Court now

approves and adopts the Report and Recommendation as the entry of the Court and orders a

modification to include weekend incarceration at the Volunteers of America and community service.

Defendant shall serve a total of 45 days of intermittent confinement for 15 consecutive weekends at

the Volunteers of America facility commencing on Friday, April 26, 2019, at 5:00 p.m. and shall be

released on Sunday, August 4, 2019, no later than 5:00 p.m. Defendant shall comply with the rules

and regulations set forth by the VOA facility. Additionally, Defendant shall complete 25 hours of

community service within 9 months.

       SO ORDERED.


                   5/3/2019
       Date: ______________________                  _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                                      Southern District of Indiana
Distribution:
All ECF-registered counsel of record via email generated by the court’s ECF system
United States Probation Office
United States Marshal Service
